                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 4:19-cr-9
 v.                                              )
                                                 )        Judge Travis R. McDonough
 TONY DEWAYNE WILLIAMS                           )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER



         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

(Doc. 20) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty

plea to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One

of the one-count Indictment; (3) adjudicate Defendant guilty of possession of a firearm after

having been previously convicted of a felony in violation of 18 U.S.C. § 922(g)(1); and (4) order

that Defendant remain in custody until sentencing in this matter or further order of this Court.

         Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 20) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession of a firearm after having been

         previously convicted of a felony in violation of 18 U.S.C. § 922(g)(1);
4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on October 4, 2019, at 9:00 a.m., before the undersigned, or

   until further order of this Court.

     SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
